DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al., EP 3136067.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
Regarding claim 1, Matsumoto teaches a temperature sensor (see at least  paragraph 0001 and figure 1) comprising:
an insulating substrate 1 (paragraph 0021; ceramic) made of ceramics and comprising a first surface and a second surface (top and bottom);
an electrode comprising a cathode electrode 4 (first end connection A) and an anode electrode (second end connection B; no reference number) on the first surface (top) of the insulating substrate;
a resistance wire portion 2 comprising one or more resistance wires (2a is the resistance wire) inside the insulating substrate, a cathode end portion (A, also see the dashed line connection) of the resistance wire portion electrically connected to the cathode electrode, and an anode end portion (B, also see the dashed line connection) of the resistance wire portion electrically connected to the anode electrode; and
one or more metal layers (2b) which are connected to a portion (A’ and B’; the circular portion) in a path through which current flows between the cathode electrode A and the anode electrode B (dashed line connection to connection ends A and B), and the portion having a potential identical with that of the resistance wire portion or a potential lower than that of the resistance wire (Matsumoto teaches the conductive wires 2, comprised of wires 2a and 2b, are formed of platinum [see paragraphs 0023 and 0034].).
Regarding claim 3, Matsumoto teaches the temperature sensor, wherein

the one or more metal layers 2b are disposed in the thickness direction of the insulating substrate, and
each of the one or more metal layers (wires 2a and 2a surrounding the metal layer 2b; see figure 1), is disposed between corresponding two of the two or more resistance wires adjacent to each other.
Regarding claims 4 and 9, Matsumoto teaches the metal layer 2b entirely overlapping the resistance wire portion 2a in a planar perspective view (Matsumoto teaches the width of the metal layer taken at four corners are equal to the width of the wire 2a also taken at its four corners. See figure 1.).
Regarding claims 6 and 19, Matsumoto teaches a measuring circuit connected to the electrode of the temperature sensor via the cathode electrode and the anode electrode (The sensing device monitor the temperature for combustion exhaust gas; connects to a board to an external electric circuit.  See paragraph 0029.).
Regarding claims 7 and 11, Matsumoto teaches the metal layer 2b having thinner line width compared to the thicker line width of the resistance wire (That is, the thinner width of the metal layer 2b partially overlaps the resistance wire 2a.  See paragraph 0033.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Matsumoto et al.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 5, 13, 15 and 17, Matsumoto et al. teaches the claimed invention except for the cross sectional area of the connection conductor to the cathode electrode being larger than a sectional area of the resistance wire.  
Matsumoto, in figures 3 and 4, teaches a modified temperature sensor (paragraph 0058) having a connection conductor 6 (dashed line connection and the dashed circular area), the sectional area of the connection conductor 6 (connected to the cathode electrode A) being larger than the sectional area of the resistance wire 2.   
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teaching taught by Matsumoto et al., since larger surface .  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 2, 8, 10, 12, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 2, the current invention teaches “at least three resistance wires…, the first resistance wire has potential, the potential lower than that of the thirst resistance wire, and the metal layer is disposed between the first resistance wire and the second resistance wire.”  The metal layer is connected to a position having a lower potential, thus the metal ion movement and/or accumulation to the resistance wire becomes difficult, and thereby resistance change in the resistance wire is reduced.  
Claims 8, 10, 12, 14, 16 and 18 depend on claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-7, 9, 11, 13, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,495,521. Although the claims at issue are not identical, they are not patentably distinct from each other because US Pat. ‘521 teaches multi-layered, multiple wires sensor device having a widened metallic layer (metal layer) in a current flow path between two terminals (positive and negative through via connections), the terminals connecting to an external circuit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kasanami et al., Matsumoto et al., US Pub. 2017/0219439, Matsumoto, US Pub. 2019/0101457, Kaihara et al., Murata et al., Friese et al., teach temperature sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833